DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered. 
This Office action is in response to the amendment filed January 11, 2022, which amends claims 1-7, 11, and 12 and cancels claims 8-10. Claims 1-7, 11, and 12 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed January 11, 2022, caused the withdrawal of the rejection of the claims 8-10 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 2009/0160323) in view of Abe et al. (WO 2014/123238) as set forth in the Office action mailed October 12, 2021.

Response to Arguments
Applicant's arguments filed December 12, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that the teachings of Abe are to a host material and the applicant’s claimed invention is to materials to an auxiliary layer and Abe would not direct one to modify the material of Nomura to arrive at the applicant’s claimed invention, the Office points out that Nomura teaches that the compounds can be used either in the light emitting layer or the hole transporting layer and Abe teaches modifying host materials (see rejection below). Since Nomura teaches that the material can be used in the light emitting material as a host material, it would have been obvious to use Abe to modify the material of Nomura. It would have been obvious to one of ordinary skill in the art to also use the modify compounds of Nomura in the hole transporting layer given that Nomura teaches the compounds can be used in the hole transporting layer. The applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 2009/0160323) (hereafter “Nomura”) in view of Abe et al. (WO 2014/123238) (hereafter “Abe”).
Regarding claims 1-12, Nomura teaches an electroluminescent device comprising an anode, a hole injecting layer (applicant’s first auxiliary layer), a hole transporting layer (applicant’s second auxiliary layer), a light emitting layer, an electron transporting layer, and a cathode (paragraph [0131]). Nomura teaches electroluminescent device can comprise the following compound, 
    PNG
    media_image1.png
    284
    262
    media_image1.png
    Greyscale
 (paragraph [0098]). Nomura teaches that the hole transporting layer (applicant’s first auxiliary layer) or the light emitting layer (paragraph [0016]). Nomura teaches that the electroluminescent device can be used in display devices (paragraph [0216]).
Nomura does not teach where the carbazole group is a heteroaryl group taught by applicant’s formula 2.
Abe teaches host materials for use in electroluminescent devices (paragraphs [0156]-[0169]). Abe teaches that the host materials can have the following structure, 
    PNG
    media_image2.png
    71
    114
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    92
    126
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    111
    202
    media_image4.png
    Greyscale
 are a few examples (paragraphs [0156]-[0169]). Abe teaches that when 
    PNG
    media_image5.png
    76
    38
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    103
    72
    media_image6.png
    Greyscale
 is used instead of a carbazole group that device has improved lifetime (paragraphs [0340]-[0345], Table 3). Abe also teaches that compound comprising 
    PNG
    media_image5.png
    76
    38
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    103
    72
    media_image6.png
    Greyscale
 would lead to a device with a lower drive voltage than a device with compounds composed of carbazole groups (paragraph [0171]). The lower drive voltage would lead an improvement in lifetime in the device because the current running through the device would be lower and the heat produced would be lower. This occurs because of the larger conjugation system.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change carbazole groups in the compounds of Nomura to 
    PNG
    media_image5.png
    76
    38
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    103
    72
    media_image6.png
    Greyscale
 as taught by Abe. The motivation would have been to improve the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759